Citation Nr: 0926095	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-21 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The record reflects that the Veteran was scheduled for a 
Central Office Board hearing in May 2006; however, in 
correspondence dated and received in March 2006, he withdrew 
his hearing request.  See 38 C.F.R. § 20.704(e) (2008).

In December 2008, the Board remanded the current issue for 
further evidentiary development.  The requested development 
was completed, and the case has now been returned to the 
Board for further appellate action.

In its December 2008 decision, the Board also denied the 
issue of entitlement to service connection for peripheral 
neuropathy, and remanded the issue of entitlement to service 
connection for diabetes mellitus for further evidentiary 
development.  Because a final Board decision was rendered 
with regard to peripheral neuropathy, such issue is no longer 
a part of the current appeal.  In an April 2009 rating 
decision, the RO granted service connection for diabetes 
mellitus.  As that decision represents a full grant of 
benefits sought with regard to diabetes mellitus, such issue 
is no longer a part of the current appeal.


FINDING OF FACT

The Veteran's hypertension was not shown in service or for 
many years thereafter, and has not been shown by competent 
medical evidence to be proximately related to or aggravated 
beyond normal progress by his service-connected diabetes 
mellitus.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated 
by service, may not be presumed to have been incurred or 
aggravated therein, and is not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a September 2003 letter issued prior to the 
decision on appeal, and in December 2005 and December 2008 
letters, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate the claim 
for service connection (to include on a secondary basis), as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The December 2008 letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The case was last adjudicated in April 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and providing written argument regarding his claim.  Thus, he 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have any effect on the case or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to service 
connection on a direct basis, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to service 
connection on a secondary basis, there must be evidence of a 
current disability; evidence of a service-connected 
disability; and medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that service connection is warranted for 
hypertension, as secondary to service-connected diabetes 
mellitus.  After careful consideration of all procurable and 
assembled data, the Board finds that service connection for 
the Veteran's hypertension is not warranted on any basis.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of hypertension.  His 
blood pressure was recorded as 124/78 (systolic/diastolic) at 
his February 1969 separation examination.  On an accompanying 
February 1969 Report of Medical History form, the Veteran 
indicated that he had never suffered from high blood 
pressure.

The medical evidence of record reflects that the Veteran was 
first diagnosed with hypertension in April 2000, more than 30 
years after his discharge from active service.  VA treatment 
records dated from June 2000 through March 2009 document the 
Veteran's history of essential hypertension and reflect 
ongoing treatment with medication to control his 
hypertension.  In particular, VA treatment records dated in 
July 2008, October 2008, and February 2009 specifically note 
that the Veteran's hypertension is well-controlled by 
medication.  The Board notes that essential hypertension is 
defined as hypertension occurring without discoverable 
organic cause.  See Dorland's Illustrated Medical Dictionary 
889 (30th ed. 2003).

The Veteran underwent a VA medical examination in October 
2003.  On that occasion, it was noted that the Veteran was 
known to have hypertension and that he took medication for 
this condition.  The VA examiner diagnosed the Veteran with 
hypertension (controlled with medication), and opined that 
hypertension was not related to diabetes mellitus.

Pursuant to the Board's December 2008 remand, the Veteran 
underwent another VA medical examination in February 2009.  
On that occasion, it was noted that the exact date of onset 
of the Veteran's hypertension was unsure, but that he had 
been diagnosed with hypertension for over 10 years.  It was 
also noted that his hypertension was well-controlled with 
medications and had been stable since onset.  The date of 
onset of his diabetes mellitus was noted to be 2005.  The VA 
examiner opined that hypertension was not a complication of 
diabetes, because the Veteran's hypertension was diagnosed 
several years prior to the diagnosis of his diabetes.  
Similarly, the examiner stated that there was a less than 
50/50 probability that the Veteran's hypertension was caused 
by or a result of his diabetes mellitus, because the Veteran 
had an established diagnosis of hypertension that predated 
the diagnosis of diabetes by several years, and the 
hypertension had been well-controlled with medications since 
the diagnosis of diabetes was established.  The examiner also 
opined that the Veteran's hypertension was not worsened or 
increased by his diabetes, and noted that it was unlikely 
that the Veteran's diabetes contributed to any worsening of 
his hypertension, in view of how well-controlled the diabetes 
was.  The examiner then stated that there was no evidence of 
aggravation of the Veteran's hypertension.

The Board finds that the preponderance of the competent and 
probative evidence of record shows that the Veteran's 
hypertension was not shown in service or for many years 
thereafter, and is not proximately due to or the result of 
his service-connected diabetes mellitus.  38 C.F.R. § 
3.310(a) (2008).  To the extent that the Veteran himself 
believes that there is a medical nexus between his 
hypertension and his service-connected diabetes mellitus, it 
is now well established that lay persons without medical 
training, such as the Veteran, are not competent to comment 
on matters requiring medical expertise, such as the nature or 
etiology of hypertension.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In summary, in the absence of evidence of hypertension in 
service or within one year following discharge from service, 
or a competent medical opinion linking the disorder to 
service or a service-connected disability, service connection 
for the Veteran's hypertension is not warranted on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


